772 F.2d 909
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LESLIE WILSON, PETITIONER-APPELLANT,v.UNITED STATES OF AMERICA, RESPONDENT-APPELLEE.
NO. 84-1823
United States Court of Appeals, Sixth Circuit.
8/1/85

1
E.D.Mich.

AFFIRMED
ORDER

2
BEFORE:  JONES and KRUPANSKY, Circuit Judges; and NEESE, Senior District Judge.*


3
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


4
In this action brought pursuant to 28 U.S.C. Sec. 2255, petitioner seeks credit for time served (under 18 U.S.C. Sec. 3568) while released on bond.  The district court dismissed the petition and this appeal followed.  On appeal, both sides have submitted briefs and petitioner moves for the appointment of appellate counsel.


5
Upon consideration, we agree with the disposition of the case by the district court.  Time spent free on bail or bond is generally not 'custody' within the meaning of 18 U.S.C. Sec. 3568.  See, e.g., United States v. Robles, 563 F.2d 1308 (9th Cir. 1977), cert. denied, 435 U.S. 925 (1978); Ortega v. United States, 510 F.2d 412 (10th Cir. 1975).  While it is possible that, in a given instance, conditions of release might be so burdensome as to constitute 'custody,' the instant case presents no such conditions.  We affirm.


6
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


7
It is ORDERED that the motion for counsel be denied and that the final order of the district court be and it hereby is affirmed.



*
 The Honorable C.G. Neese, Senior U.S. District Judge for the Eastern District of Tennessee, sitting by designation